Case: 18-60706      Document: 00515461360         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-60706
                                                                               FILED
                                                                           June 22, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
KEFALI TEAME BERHE,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A212 997 030


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Petitioner Kefali Teame Berhe, a native and citizen of Eritrea, petitions
for review of an order of the Board of Immigration Appeals (BIA), dismissing
his appeal from an order of an Immigration Judge that concluded he was
ineligible for asylum or withholding of removal. Berhe contends that the BIA
erred when it rejected his claim that he was entitled to asylum and withholding
of removal because he was persecution for his political opinion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60706    Document: 00515461360      Page: 2   Date Filed: 06/22/2020


                                 No. 18-60706

      We review the factual determination that an alien is not eligible for
asylum or withholding of removal under the substantial evidence standard.
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under that standard,
we may not reverse an immigration court’s factual findings unless “the
evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009); see 8 U.S.C.
§ 1252(b)(4)(B).
      Berhe has not met this standard. The evidence supports the BIA’s
conclusion that the acts underlying his claims for relief were not undertaken
with the goal of persecuting him for his political opinion but instead were to
discipline him and maintain order. He has not shown that the evidence
compels a conclusion contrary to that of the BIA on the issue whether he
established that he was subject to persecution for his political opinion. He
therefore has not shown error in connection with the rejection of his asylum
claim. See Wang, 569 F.3d at 537; Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir.
2009); 8 U.S.C. § 1101(a)(42)(A). Berhe does not “meet the bar for asylum,” so
his withholding claim likewise fails. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th
Cir. 2002). The petition for review is DENIED.




                                       2